Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, though they are rejected on other grounds.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a method comprising:
A sampling process for generation of a multi-dimensional data structure of diamonds of a statistical sample, comprising: 
receiving a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade; 
based on the set of data, identifying a frequency for each corresponding grade of the plurality of diamonds; submitting a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids; and 
in response to said fitting, updating the multi-dimensional data structure based on the diamonds having accepted bids.  

                The most analogous prior art includes Bucher (US 2019/0164152 A1), Barnard et al (US 2018/0137547 A1), Rapaport (US 2014/0279337 A1), Mehta (US 2009/0319336 A1), Cohen et al (US 2006/0265310 A1), and Maor et al (US 2017/0017900 A1).
                Burcher discloses determining a total denomination value for a currency object based on a commodity (e.g., diamonds) whose price is affected by a plurality of physical attributes including: carat weight, color, clarity, and cut. The price data is obtained from a multi-dimensional data structure of diamonds each having a distinctive set of properties. 
                Burcher is deficient in a number of ways.  As written, the claims require submitting a plurality of bids for a subset of diamonds including diamonds that have varied combinations of properties, fitting accepted bids for diamonds with certain properties to the multi-dimensional data structure based on the properties via a chi-squared fit, and updating the multi-dimensional data structure based on the diamonds having accepted bids. Burcher does not teach these concepts.  
In view of the above, Burcher fails to disclose or render obvious the combination of features and the claims as a whole. 
Regarding Barnard, Barnard discloses creating a standard unit of value for non-uniform commodities, such as diamonds. This is done by classifying the diamonds into quality and carat classes, and obtaining a list of diamond prices based on the quality and carat classes. 
Though disclosing these features, Barnard does not disclose or render obvious the combination of features and the claims as a whole.
Regarding Rapaport, Rapaport discloses bundling diamonds and determining a relative value of the diamonds within the bundle and the value of the bundle, based on the characteristics of the diamonds in the bundle. 
Though disclosing this feature, Rapaport does not disclose or render obvious the combination of features and the claims as a whole.
Regarding Mehta, Mehta discloses evaluating a diamond value by determining the attributes of a selected diamond, determining a base price of the selected diamond, and then adjusting the base price of the diamond based on deviations in the attributes of the diamond. 
Though disclosing this feature, Mehta does not disclose or render obvious the combination of features and the claims as a whole.
Regarding Cohen, Cohen discloses a real-time trading database for diamonds for sale, where the diamonds are grouped into statistically significant segments based on stone profiles having a common set of characteristics. 
Though disclosing this feature, Cohen does not disclose or render obvious the combination of features and the claims as a whole.
Regarding Maor, Maor discloses using a chi-squared fit to determine a desired data segmentation of objects, according to the characteristics of the objects. 
Though disclosing this feature, Maor does not disclose or render obvious the combination of features and the claims as a whole.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Bucher, Barnard, Rapaport, Mehta, Cohen, and Maor, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 10 recites a system comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 17 recites a method comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1. Examiner notes that claim 17 includes the additional limitations, not included in claim 1, of: 
generating a multi-dimensional data structure that compares each diamond to each other diamond via a universal unit based on accepted bid values; 
compensating for the frequency of each corresponding grade with respect to weighting data fit to the multi-dimensional data structure. 
Claims 2-9, 11-16, and 18-20 are dependencies of independent claims 1, 10, and 17 and are allowable over the prior art for the reasons identified above with respect to claim 1.
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Bucher (US 2019/0164152 A1). 
Burcher discloses determining a total denomination value for a currency object based on a commodity (e.g., diamonds) whose price is affected by a plurality of physical attributes including: carat weight, color, clarity, and cut. The price data is obtained from a multi-dimensional data structure of diamonds each having a distinctive set of properties. However, Burcher fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: “Rough Diamond Auctions: Sweeping Changes In Pricing and Distribution", by Russell Shor (“Shor”). 
Shor generally teaches auctioning diamonds in lots based on attributes of weight, shape, size, clarity, and color (page 8). However, Shor fails to teach or render obvious the other elements of the claims.







Claim Objections
Claims 1-9 are objected to because of the following informalities: claim 1 recites a “sampling process”. However, dependent claims 2-9 each recite the “method of claim . . . “. Although process and method are generally synonymous, the terminology of claims 1-9 should be amended so that they all are consistent in reciting either a process or a method. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The indefinite limitations are: 
	Claim 1: fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids
	Claim 10: fit the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids
	Claim 17: fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids. 
	These limitations are indefinite because it is unclear how the accepted bids are fit to the multi-dimensional data structure. 
	For examination purposes, the above limitations will be interpreted as: 
fit[ting] the accepted bids to the multi-dimensional data structure via a chi-squared fit based on properties of diamonds represented in the multi-dimensional data structure as compared to properties of diamonds having accepted bids. 
	Claims 2-9, 11-16, and 18-20 are rejected because they are dependencies of claims 1, 10, and 17 and inherit the same deficiencies.  























Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-9 are directed to a process. Therefore, claims 1-9 are directed to one of the four statutory categories of invention. Claims 10-16 are directed to a system, which is a machine. Therefore, claims 10-16 are directed to one of the four statutory categories of invention. Claims 17-20 are directed to a method, which is a process. Therefore, claims 17-20 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a sampling process for generation of a multi-dimensional data structure of diamonds of a statistical sample, comprising: 
receiving a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade; 
based on the set of data, identifying a frequency for each corresponding grade of the plurality of diamonds; submitting a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids; and 
in response to said fitting, updating the multi-dimensional data structure based on the diamonds having accepted bids.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of submitting bids and fitting accepted bids to a multi-dimensional data structure. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors; and business relations. 
Dependent claims 2-9 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Therefore, as there are no additional elements, the abstract idea is not integrated into a practical application because there are no meaningful limits imposed on practicing the abstract idea. 
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-9 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 10:
The claim recites a system for generation of a multi-dimensional data structure of diamonds of a statistical sample comprising: 
a network interface configured to correspond with a diamond market and receive a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade, 
the network interface further configured to submit and receive acceptance of a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
a processor; and a memory including instructions that when executed cause the processor to: 
based on the set of data, identify a frequency for each corresponding grade of the plurality of diamonds; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fit the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids; and 
in response to said fitting, update the multi-dimensional data structure based on the diamonds having accepted bids.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 10 recites substantially similar limitations regarding the abstract idea as claim 10, and therefore the abstract idea recited in claim 10 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 11-16 recite the same abstract ideas identified in claim 10. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 10-16 recite the additional elements (de-emphasized limitations above) of a system; a network interface; a processor; and a memory including instructions that when executed cause the processor to. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 11-16 are not integrated into a practical application based on the same analysis as for claim 10 above.

Claim 17:
The claim recites a method comprising: 
receiving a set of data describing a plurality of diamonds each having a distinctive set of properties and a corresponding grade; 
submitting a plurality of bids for a first subset of the plurality of diamonds, the first subset prioritizes inclusion of diamonds that have varied combinations of properties; 
generating a multi-dimensional data structure that compares each diamond to each other diamond via a universal unit based on accepted bid values, the multi-dimensional data structure including a field for each property of each combination of properties of diamonds; 
in response to receipt of accepted bids for the first subset of the plurality of diamonds, fitting the accepted bids to the multi-dimensional data structure via a chi-squared fit as corresponding to each property of diamonds having accepted bids; 
based on the set of data, identifying a frequency for each corresponding grade of the plurality of diamonds; 
compensating for the frequency of each corresponding grade with respect to weighting data fit to the multi-dimensional data structure; and 
in response to said fitting, updating the multi-dimensional data structure based on the diamonds having accepted bids.  
Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of submitting bids and fitting accepted bids to a multi-dimensional data structure. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors; and business relations. 
Dependent claims 18-20 recite the same abstract ideas identified in claim 17

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Therefore, as there are no additional elements, the abstract idea is not integrated into a practical application because there are no meaningful limits imposed on practicing the abstract idea. 
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 18-20 are not integrated into a practical application based on the same analysis as for claim 1 above. 











Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of process claim 1, there are no additional elements recited. Therefore, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the fact that there are no additional elements used to perform the claimed functions results in no meaningful limits imposed on practicing the abstract idea. 
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
In the case of system claim 10, taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 10 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., corresponding with a diamond market to receive data describing diamonds having a distinctive set of properties and a corresponding grade, and submitting and receiving acceptance of a plurality of bids) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., storing and updating a multi-dimensional data structure based on accepted bids) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 10 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claim 17 is a method, which similar to claim 1 recites no additional elements, and therefore does not qualify as eligible subject matter for similar reasons.  
Claims 2-9, 11-16, and 18-20 are dependencies of claims 1, 10, and 17. The dependent claims do not add “significantly more” to the abstract idea, as they recite somewhat more narrow abstract ideas, but do not recite any additional elements. 








































Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0297368 A1 to Ferder, [Abstract] discussing appraising diamonds based on characteristics of the appraisal diamond and comparison diamonds, where the comparison diamonds are associated with historical or current actual market prices. 
US 2011/0060655 A1 to Novak, [0028], discussing valuing a diamond based on wholesale prices of diamonds being offered for sale, where the determined value is based on comparing the attributes of the diamond being valued, as compared to the attributes of the diamonds being offered for sale. 
US 2009/0070273 A1 to Moryto, [Abstract], describing valuing a gemstone by comparing the subjective description of the gemstone with a database of a plurality of gemstones comprising subjective description and transaction history of the plurality of gemstones. 
US 5,950,178 A to Borgato, [Abstract], describing an auction system for selling diamonds where the diamonds being sold are listed according to weight, cut shape, cut quality, and a matrix of color and clarity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684    

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625